Order entered September 10, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-00934-CV

                           IN RE FIESTA MART, INC., Relator

                 Original Proceeding from the County Court at Law No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. CC-13-06510-A

                                          ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We VACATE our order of July 23, 2014 staying the deposition of relator’s

corporate representative. We ORDER relator to bear the costs of this original proceeding.


                                                     /s/   DAVID LEWIS
                                                           JUSTICE